Fourth Court of Appeals
                                      San Antonio, Texas
                                          December 27, 2019

                                         No. 04-19-00852-CR

                                 IN RE Christopher D. GONZALEZ

                                   Original Mandamus Proceeding 1

                                                ORDER

        On December 6, 2019, relator filed a petition for writ of mandamus. After considering the
petition and because relator is represented by trial counsel, this court concludes relator is not
entitled to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX.
R. APP. P. 52.8(a).

        It is so ORDERED on December 27, 2019..



                                                                 _____________________________
                                                                 Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of December, 2019.

                                                                 _____________________________
                                                                 Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2018CR10632, styled The State of Texas v. Christopher D. Gonzalez,
pending in the 399th Judicial District Court, Bexar County, Texas, the Honorable Frank J. Castro presiding.